

116 HR 5138 IH: Federal Cybersecurity Workforce Expansion Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5138IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Ms. Houlahan (for herself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Education and Labor, Veterans' Affairs, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Director of the Cybersecurity and Infrastructure Security Agency to establish an apprenticeship program and to establish a pilot program on cybersecurity training for veterans and members of the Armed Forces transitioning to civilian life, and for other purposes.1.Short titleThis Act may be cited as the Federal Cybersecurity Workforce Expansion Act.2.FindingsCongress finds that—(1)the need for qualified cybersecurity personnel is greater than ever, as demonstrated by the recent SolarWinds breach and the growing spate of ransomware attacks on critical infrastructure entities and State and local governments;(2)the Federal Government is facing a shortage of qualified cybersecurity personnel, as noted in a March 2019 Government Accountability Office report on critical staffing needs in the Federal cybersecurity workforce;(3)there is a national shortage of qualified cybersecurity personnel, and according to CyberSeek, a project supported by the National Initiative for Cybersecurity Education within the National Institute of Standards and Technology, there are approximately 500,000 cybersecurity job openings around the United States;(4)in May 2021, the Department of Homeland Security announced that the Department was initiating a 60-day sprint to hire 200 cybersecurity personnel across the Department, with 100 of those hires for the Cybersecurity and Infrastructure Security Agency, to address a cybersecurity workforce shortage; and(5)the Federal Government needs to—(A)expand the cybersecurity workforce pipeline of the Federal Government to sustainably close a Federal cybersecurity workforce shortage; and(B)work cooperatively with the private sector and State and local government authorities to expand opportunities for new cybersecurity professionals.3.Cybersecurity and infrastructure security apprenticeship programSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following:2220A.Apprenticeship program(a)DefinitionsIn this section:(1)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including—(A)a 2-year Tribal College or University, as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c); and (B)a public 2-year State institution of higher education. (3)Cybersecurity work rolesThe term cybersecurity work roles means the work roles outlined in the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework (NIST Special Publication 800–181), or any successor framework. (4)Education and training providerThe term education and training provider means—(A)an area career and technical education school;(B)an early college high school;(C)an educational service agency;(D)a high school;(E)a local educational agency or State educational agency;(F)a Tribal educational agency, Tribally controlled college or university, or Tribally controlled postsecondary career and technical institution;(G)a postsecondary educational institution;(H)a minority-serving institution;(I)a provider of adult education and literacy activities under the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.);(J)a local agency administering plans under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741);(K)a related instruction provider, including a qualified intermediary acting as a related instruction provider as approved by a registration agency;(L)a Job Corps center, as defined in section 142 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3192); or(M)a consortium of entities described in any of subparagraphs (A) through (L).(5)Eligible entity(A)In generalThe term eligible entity means—(i)a program sponsor;(ii)a State workforce development board or State workforce agency, or a local workforce development board or local workforce development agency;(iii)an education and training provider;(iv)if the applicant is in a State with a State apprenticeship agency, such State apprenticeship agency;(v)an Indian Tribe or Tribal organization;(vi)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system;(vii)a Governor of a State;(viii)a labor organization or joint labor-management organization; or(ix)a qualified intermediary.(B)Sponsor requirementNot fewer than 1 entity described in subparagraph (A) shall be the sponsor of a program under the national apprenticeship system. (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(7)Local educational agency; secondary schoolThe terms local educational agency and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (8)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(9)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.(10)Provider of adult educationThe term provider of adult education has the meaning given the term eligible provider in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272).(11)Related instructionThe term related instruction means an organized and systematic form of instruction designed to provide an individual in an apprenticeship program with the knowledge of the technical subjects related to the intended occupation of the individual after completion of the program.(12)SponsorThe term sponsor means any person, association, committee, or organization operating an apprenticeship program and in whose name the program is, or is to be, registered or approved.(13)State apprenticeship agencyThe term State apprenticeship agency has the meaning given the term in section 29.2 of title 29, Code of Federal Regulations, or any corresponding similar regulation or ruling.(14)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(15)WIOA termsThe terms career planning, community-based organization, economic development agency, industry or sector partnership, on-the-job training, recognized postsecondary credential, and workplace learning advisor have the meanings given those terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (16)Qualified intermediary(A)In generalThe term qualified intermediary means an entity that demonstrates expertise in building, connecting, sustaining, and measuring the performance of partnerships described in subparagraph (B) and serves program participants and employers by—(i)connecting employers to programs under the national apprenticeship system;(ii)assisting in the design and implementation of such programs, including curriculum development and delivery for related instruction;(iii)supporting entities, sponsors, or program administrators in meeting the registration and reporting requirements of this Act;(iv)providing professional development activities such as training to mentors;(v)supporting the recruitment, retention, and completion of potential program participants, including nontraditional apprenticeship populations and individuals with barriers to employment;(vi)developing and providing personalized program participant supports, including by partnering with organizations to provide access to or referrals for supportive services and financial advising;(vii)providing services, resources, and supports for development, delivery, expansion, or improvement of programs under the national apprenticeship system; or(viii)serving as a program sponsor.(B)PartnershipsThe term partnerships described in subparagraph (B) means partnerships among entities involved in, or applying to participate in, programs under the national apprenticeship system, including—(i)industry or sector partnerships;(ii)partnerships among employers, joint labor-management organizations, labor organizations, community-based organizations, industry associations, State or local workforce development boards, education and training providers, social service organizations, economic development organizations, Indian Tribes or Tribal organizations, one-stop operators, one-stop partners, or veterans service organizations in the State workforce development system; or(iii)partnerships among 1 or more of the entities described in clauses (i) and (ii). (b)Establishment of apprenticeship programsNot later than 2 years after the date of enactment of this section, the Director may establish 1 or more apprenticeship programs as described in subsection (c).(c)Apprenticeship programs describedAn apprenticeship program described in this subsection is an apprenticeship program that—(1)leads directly to employment in—(A)a cybersecurity work role with the Agency; or(B)a position with a company or other entity provided that the position is—(i)certified by the Director as contributing to the national cybersecurity of the United States; and(ii)funded at least in majority part through a contract, grant, or cooperative agreement with the Agency;(2)is focused on competencies and related learning necessary, as determined by the Director, to meet the immediate and ongoing needs of cybersecurity work roles at the Agency; and(3)is registered with and approved by the Office of Apprenticeship of the Department of Labor or a State apprenticeship agency pursuant to the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).(d)CoordinationIn the development of an apprenticeships program under this section, the Director shall consult with the Secretary of Labor, the Director of the National Institute of Standards and Technology, the Secretary of Defense, the Director of the National Science Foundation, and the Director of the Office of Personnel Management to leverage existing resources, research, communities of practice, and frameworks for developing cybersecurity apprenticeship programs.(e)Optional use of grants or cooperative agreementsAn apprenticeship program under this section may include entering into a contract or cooperative agreement with or making a grant to an eligible entity if determined appropriate by the Director based on the eligible entity—(1)demonstrating experience in implementing and providing career planning and career pathways toward apprenticeship programs;(2)having knowledge of cybersecurity workforce development;(3)being eligible to enter into a contract or cooperative agreement with or receive grant funds from the Agency as described in this section;(4)providing students who complete the apprenticeship program with a recognized postsecondary credential;(5)using related instruction that is specifically aligned with the needs of the Agency and utilizes workplace learning advisors and on-the-job training to the greatest extent possible; and(6)demonstrating successful outcomes connecting graduates of the apprenticeship program to careers relevant to the program.(f)ApplicationsIf the Director enters into an arrangement as described in subsection (e), an eligible entity seeking a contract, cooperative agreement, or grant under the program shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require.(g)PriorityIn selecting eligible entities to receive a contract, grant, or cooperative agreement under this section, the Director may prioritize an eligible entity that—(1)is a member of an industry or sector partnership;(2)provides related instruction for an apprenticeship program through—(A)a local educational agency, a secondary school, a provider of adult education, an area career and technical education school, or an institution of higher education; or(B)an apprenticeship program that was registered with the Department of Labor or a State apprenticeship agency before the date on which the eligible entity applies for the grant under subsection (g);(3)works with the Secretary of Defense, the Secretary of Veterans Affairs, or veterans organizations to transition members of the Armed Forces and veterans to apprenticeship programs in a relevant sector; or(4)plans to use the grant to carry out the apprenticeship program with an entity that receives State funding or is operated by a State agency.(h)Technical assistanceThe Director shall provide technical assistance to eligible entities to leverage the existing job training and education programs of the Agency and other relevant programs at appropriate Federal agencies.(i)Excepted serviceParticipants in the program may be entered into cybersecurity-specific excepted service positions as determined appropriate by the Director and authorized by section 2208.(j)Report(1)In generalNot less than once every 2 years after the establishment of an apprenticeship program under this section, the Director shall submit to Congress a report on the program, including—(A)a description of—(i)any activity carried out by the Agency under this section; (ii)any entity that enters into a contract or agreement with or receives a grant from the Agency under subsection (e);(iii)any activity carried out using a contract, agreement, or grant under this section as described in subsection (e); and(iv)best practices used to leverage the investment of the Federal Government under this section; and(B)an assessment of the results achieved by the program, including the rate of continued employment at the Agency for participants after completing an apprenticeship program carried out under this section.(k)Performance reportsNot later than 1 year after the establishment of an apprenticeship program under this section, and annually thereafter, the Director shall submit to Congress and the Secretary of Labor a report on the effectiveness of the program based on the accountability measures described in clauses (i) and (ii) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)).(l)Authorization of appropriationsThere is authorized to be appropriated to the Agency such sums as necessary to carry out this section..4.Pilot program on cyber training for veterans and members of the armed forces transitioning to civilian life(a)DefinitionsIn this section:(1)Eligible individualThe term eligible individual means an individual who is—(A)a member of the Armed Forces transitioning from service in the Armed Forces to civilian life; or(B)a veteran.(2)Portable credentialThe term portable credential—(A)means a documented award by a responsible and authorized entity that has determined that an individual has achieved specific learning outcomes relative to a given standard; and(B)includes a degree, diploma, license, certificate, badge, and professional or industry certification that—(i)has value locally and nationally in labor markets, educational systems, or other contexts;(ii)is defined publicly in such a way that allows educators, employers, and other individuals and entities to understand and verify the full set of skills represented by the credential; and(iii)enables a holder of the credential to move vertically and horizontally within and across training and education systems for the attainment of other credentials.(3)VeteranThe term veteran has the meaning given the term in section 101 of title 31, United States Code.(4)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program under which the Secretary shall provide cyber-specific training for eligible individuals.(c)ElementsThe pilot program established under subsection (b) shall incorporate—(1)virtual platforms for coursework and training;(2)hands-on skills labs and assessments;(3)Federal work-based learning opportunities and programs; and(4)the provision of portable credentials to eligible individuals who graduate from the pilot program.(d)Alignment with NICE workforce framework for cybersecurityThe pilot program established under subsection (b) shall align with the taxonomy, including work roles and associated tasks, knowledge, and skills, from the National Initiative for Cybersecurity Education Workforce Framework for Cybersecurity (NIST Special Publication 800–181), or any successor framework.(e)Coordination(1)Training, platforms, and frameworksIn developing the pilot program under subsection (b), the Secretary of Veterans Affairs shall coordinate with the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Labor, and the Director of the Office of Personnel Management to evaluate and, where possible, leverage existing training, platforms, and frameworks of the Federal Government for providing cyber education and training to prevent duplication of efforts.(2)Federal work-based learning opportunities and programsIn developing the Federal work-based learning opportunities and programs required under subsection (c)(3), the Secretary of Veterans Affairs shall coordinate with the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Labor, the Director of the Office of Personnel Management, and the heads of other appropriate Federal agencies to identify or create interagency opportunities that will enable the pilot program established under subsection (b) to—(A)bridge the gap between knowledge acquisition and skills application for participants; and(B)give participants the experience necessary to pursue Federal employment.(f)Resources(1)In generalIn any case in which the pilot program established under subsection (b)—(A)uses a program of the Department of Veterans Affairs or platforms and frameworks described in subsection (e)(1), the Secretary of Veterans Affairs shall take such actions as may be necessary to ensure that those programs, platforms, and frameworks are expanded and resourced to accommodate usage by eligible individuals participating in the pilot program; or(B)does not use a program of the Department of Veterans Affairs or platforms and frameworks described in subsection (e)(1), the Secretary of Veterans Affairs shall take such actions as may be necessary to develop or procure programs, platforms, and frameworks necessary to carry out the requirements of subsection (c) and accommodate the usage by eligible individuals participating in the pilot program.(2)ActionsActions described in paragraph (1) may include providing additional funding, staff, or other resources to—(A)provide administrative support for basic functions of the pilot program;(B)ensure the success and ongoing engagement of eligible individuals participating in the pilot program;(C)connect graduates of the pilot program to job opportunities within the Federal Government; and(D)allocate dedicated positions for term employment to enable Federal work-based learning opportunities and programs for participants to gain the experience necessary to pursue permanent Federal employment.5.Federal workforce assessment extensionSection 304(a) of the Federal Cybersecurity Workforce Assessment Act of 2015 (5 U.S.C. 301 note) is amended, in the matter preceding paragraph (1), by striking 2022 and inserting 2025.6.Title XXII technical and clerical amendments(a)Technical amendments(1)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended—(A)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows:2215.Duties and authorities relating to .gov internet domain;(B)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows:2216.Joint cyber planning office;(C)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows:2217.Cybersecurity State Coordinator;(D)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows:2218.Sector Risk Management Agencies;(E)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows:2219.Cybersecurity Advisory Committee;and(F)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows:2220.Cybersecurity Education and Training Programs.(2)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act.(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items:Sec. 2214. National Asset Database. Sec. 2215. Duties and authorities relating to .gov internet domain. Sec. 2216. Joint cyber planning office. Sec. 2217. Cybersecurity State Coordinator. Sec. 2218. Sector Risk Management Agencies. Sec. 2219. Cybersecurity Advisory Committee. Sec. 2220. Cybersecurity Education and Training Programs. Sec. 2220A. Apprenticeship program..